DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species ii and iii in the reply filed on September 28, 2021 is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities:  “drilling riser cable management” should be inserted before “system” in line 2 for consistency with the depending claims.  Appropriate correction is required.
Claims 2-7 and 12-15 are objected to because of the following informalities:  “A” should be changed to “The” in line 1.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  “the each” should be changed to “each” in line 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Regarding claim 2, it is unclear whether “a clamping mechanism” in line 4 is the same as or different than, and in addition to, “a plurality of clamping mechanisms” in claim 1 because of the double positive recitation of “clamping mechanism”.  For purposes of examination, the examiner interprets “a clamping mechanism” to mean “at least one of the clamping mechanisms”.
Regarding claim 14, it is unclear whether “a riser joint” in line 2 is the same as or different than, and in addition to, “riser joints” in claim 1 because of the double positive recitation of “riser joint”.  For purposes of examination, the examiner interprets “a riser joint” to mean “one of the riser joints”.
Regarding claim 15, it is unclear whether “a riser joint” in lines 2-3 is the same as or different than, and in addition to, “riser joints” in claim 1 because of the double positive recitation of “riser joint”.  For purposes of examination, the examiner interprets “a riser joint” to mean “one of the riser joints”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 12-15 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Hensley et al (US 2012/0152556) in view of Boutwell, Jr et al (US 2008/0308281), hereinafter referred to as Boutwell.
Regarding claim 1, Hensley discloses a drilling riser cable management system (e.g. 100, claim 1) configured to connect an electrical cable (e.g. 102, paragraph 0003) to riser joints for use in a drilling process, the system comprising: a plurality of clamping mechanisms (e.g. 126/400) that are pre-installed to drilling riser joints (e.g. 110) prior to being run (e.g. paragraph 0030 wherein 126 is installed on 110 in the moonpool area prior to deployment of 110); and a cable handling mechanism configured to securely 
Regarding claim 2, the combination of Hensley and Boutwell further discloses a robotic arm system mounted to the mechanical cable handling mechanism, the robotic arm system configured to move the cable handling mechanism to a location in the proximity of a clamping mechanism (e.g. Boutwell, 305, Fig. 28 paragraph 0078).
Regarding claim 3, the combination of Hensley and Boutwell further discloses a video imaging system configured to capture images to facilitate secure installation of the cable to the each of the clamping mechanisms (e.g. Boutwell, paragraph 0081).
Regarding claim 4, the combination of Hensley and Boutwell further discloses that the electrical cable is a MUX cable configured to transfer electrical signals from topside equipment to blowout preventer (BOP) equipment (e.g. Hensley, paragraph 0003 and Boutwell, paragraph 0006, wherein Examiner notes that the cable has not been positively claimed, i.e. “configured to securely install the electrical cable”, and the combination of Hensley and Boutwell is capable of being used with a variety of cables including MUX cables).
Regarding claim 5, the combination of Hensley and Boutwell further discloses that each of the clamping mechanisms are configured to securely hold more than one electrical cable (e.g. Hensley, Fig. 4B, wherein the shape of the clam shell clamp will allow plural cables to be installed, and Boutwell, “any number of lines”, paragraph 0071).
Regarding claim 12, the combination of Hensley and Boutwell further discloses that each of the plurality of clamping mechanisms includes one or more flexible gates configured to retain the electrical cable within a space formed within the clamping mechanism (e.g. Hensley, 416, Fig. 4B, paragraph 0038, wherein flexibility is provided by the rotation of 416).
Regarding claim 13, the combination of Hensley and Boutwell further discloses that each of the plurality of clamping mechanisms further includes a wear insert (e.g. Hensley, 502, paragraph 0041) but does not explicitly disclose that the insert includes an elastomeric material configured to provide friction that resists longitudinal slipping of the electrical cable relative to the clamping mechanism.  Boutwell further teaches an elastomeric material configured to provide friction that resists longitudinal slipping of the electrical cable relative to the clamping mechanism (e.g. paragraph 0071).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use an elastomeric material as taught by Boutwell for the insert of Hensley because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, and the elastomeric material would provide the expected benefit of 
Regarding claim 14, the combination of Hensley and Boutwell further discloses that each of the plurality of clamping mechanisms is fixed to an auxiliary line of a riser joint (e.g. Hensley, paragraph 0030).
Regarding claim 15, the combination of Hensley and Boutwell further discloses that each of the plurality of clamping mechanisms is mounted at a flange of a riser joint (e.g. Hensley, paragraph 0030 and Boutwell, Fig. 31, paragraph 0079) but does not explicitly disclose that each of the plurality of clamping mechanisms is mounted in a slot formed in a flange of a riser joint.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to mount each of the clamping mechanisms in a slot formed in the flange of the riser joint for the expected benefit of avoiding increasing the width of the clamped riser and cable beyond the width of the flange, thereby avoiding interference with installation equipment.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hensley (US 2012/0152556) in view of Boutwell (US 2008/0308281) as applied to claim 1 above, and further in view of Bitz et al (US 2,705,603).
Regarding claim 6, the combination of Hensley and Boutwell further discloses that each of said plurality of clamping mechanisms includes a hinged member that is actuated at least in part by engagement of a shaped surface on the handling mechanism (e.g. Hensley, 416, Fig. 4B, paragraphs 0038 and 0040, wherein 416 is hydraulically actuated by the handling mechanism, the hydraulic connection must include a surface, and every surface has a shape).  The combination of Hensley and Boutwell does not explicitly disclose that the hinged member is spring biased.  Bitz teaches a management system configured to clamp an auxiliary line (e.g. 12) to a tubular (e.g. 10, Fig. 1), the system comprising: a clamping mechanism (e.g. 14) that is pre-installed to a tubular (e.g. 10, Fig. 3) and .
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515. The examiner can normally be reached Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



	/BENJAMIN F FIORELLO/                                                                                                                    Primary Examiner, Art Unit 3678                                                                                    

/S.N.L./Examiner, Art Unit 3678